American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited December 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity - Total securities Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net Loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding at December 31, 2011 and December 31, 2010 - - Common stock, $1 par, 20,000,000 shares authorized, 7,806,869 shares outstanding at December 31, 2011 and 6,127,735 shares outstanding at December 31, 2010 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Twelve Months Ended December 31 December 31 Interest and Dividend Income: Interest and fees on loans $ Interest and dividends on securities: Taxable Tax-exempt Dividends 43 24 95 Other interest income 15 92 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 81 85 Interest on long-term borrowings 85 64 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net 17 84 (1
